Name: Council Regulation (EC) NoÃ 175/2009 of 5Ã March 2009 amending Regulation (EC) NoÃ 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Regulation
 Subject Matter: international affairs;  trade;  oil industry;  European construction;  Asia and Oceania
 Date Published: nan

 6.3.2009 EN Official Journal of the European Union L 62/1 COUNCIL REGULATION (EC) No 175/2009 of 5 March 2009 amending Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Council Common Position 2009/175/CFSP of 5 March 2009 amending Common Position 2003/495/CFSP on Iraq (1), Having regard to the proposal from the Commission, Whereas: (1) In line with Resolution 1483 (2003) of the UN Security Council, Article 2 of Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq (2), made specific arrangements as regards payments for petroleum, petroleum products, and natural gas exported from Iraq, whereas Article 10 of that Regulation made specific arrangements concerning immunity from legal proceedings of certain Iraqi assets. These specific arrangements applied until 31 December 2008. (2) Resolution 1859 (2008) of the UN Security Council and Common Position 2009/175/CFSP provide that both specific arrangements should be applied until 31 December 2009. It is appropriate to amend Regulation (EC) No 1210/2003 accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1210/2003 is amended as follows: in Article 18, paragraph 3 shall be replaced by the following: 3. Articles 2 and 10 shall apply until 31 December 2009. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2009. For the Council The President M. Ã Ã MAN (1) See page 28 of this Official Journal. (2) OJ L 169, 8.7.2003, p. 6.